NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Submitted March 30, 2015* 
                               Decided March 30, 2015 
                                            
                                        Before 
                                            
                          DIANE P. WOOD, Chief Judge 
                                            
                          RICHARD D. CUDAHY, Circuit Judge
                                            
                          MICHAEL S. KANNE, Circuit Judge 

                                               
No. 14‐1732 
                                               
BRIAN SHEETZ,                                     Appeal from the United States District 
       Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                  Eastern Division. 
       v.                                                              
                                                  Nos. 12 C 8477 & 12 C 8479 
FELICIA F. NORWOOD,†                                                   
Director of the Illinois Department of            John A. Nordberg, 
Healthcare and Family Services, et al.,           Judge. 
       Defendants‐Appellees. 

                                               


                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
            † Felicia F. Norwood replaced Julie Hamos as the Director of the Illinois Department 

of Healthcare and Family Services on January 20, 2015. Pursuant to Federal Rule of 
Appellate Procedure 43(c)(2), we have substituted Felicia F. Norwood for Julie Hamos. 
 
No. 14‐1732                                                                         Page 2 
 
                                        O R D E R 

        As a child, Brian Sheetz was the subject of a drawn‐out custody battle between his 
parents. In 2005, when he was 12 years old, a state court granted his father sole custody 
and strictly limited the mother’s access to her son. The mother, Sheila Mannix, 
responded with a slew of unsuccessful state and federal lawsuits about the custody 
proceedings (and tangential matters). Sheetz, now an adult, appears to be following in 
his mother’s footsteps: In 2012, he filed two related federal suits (which we have 
consolidated on appeal), naming a dozen defendants, including the Illinois Attorney 
General, the Director of the Illinois Department of Healthcare and Family Services, and a 
former police officer. His principal allegation in both actions is that the defendants 
violated federal and state laws by failing to protect him from alleged abuse by his father. 
The district judge presiding over the two lawsuits dismissed both for want of 
jurisdiction, concluding that the suits were barred by the Rooker‐Feldman doctrine. We 
conclude that the doctrine does not apply here, but we affirm the judgment on the 
alternative ground that Sheetz’s claims lack merit. We therefore modify the dismissals of 
his claims to be with prejudice. 

        Sheetz asserts several legal theories. He contends that the defendants failed to 
report and resolve the alleged abuse by his father, thereby violating the Child Abuse 
Prevention and Treatment Act (CAPTA), 42 U.S.C. § 5101, et seq., Title IV‐D of the Social 
Security Act, 42 U.S.C. § 651, et seq., and Illinois’s Abused and Neglected Child 
Reporting Act (ANCRA), 325 ILCS 5/1, et seq. Sheetz, who alleges that he has a “learning 
disability,” further claims that the defendants violated the Americans with Disabilities 
Act, 42 U.S.C. § 12132, though he does not say how. In addition, he accuses several police 
officers of unreasonably seizing him in violation of the Fourth and Fourteenth 
Amendments by returning him to his father’s custody when Sheetz contravened the 
custody decree by visiting his mother. His complaint also includes allegations of 
conspiracy and a host of other state‐law claims. 

       The defendants moved to dismiss on jurisdictional grounds and, alternatively, on 
the merits. They maintained that the Rooker‐Feldman doctrine stripped the district court 
of subject‐matter jurisdiction because, the defendants said, Sheetz’s alleged injuries all 
stemmed from the state‐court decisions related to the divorce and custody proceedings. 
And because Sheetz’s “claims rest on his assertion that the state court orders granting 
custody to his father are void,” the defendants contended, the domestic‐relations 
exception also jurisdictionally barred the lawsuits. On the merits, the defendants argued 

 
No. 14‐1732                                                                            Page 3 
 
that Sheetz could not sue to enforce CAPTA, Title IV‐D, or ANCRA because none of 
those statutes creates a private right of action, and that he failed to state a claim under 
the ADA because he did “not allege that he was excluded from any program, activity, or 
benefit because of his disability.” Sheetz’s claim of unlawful seizure likewise warranted 
dismissal, the defendants contended, because the police were reasonably enforcing a 
court order. And his remaining state‐law claims, the defendants argued, were all legally 
baseless. Sheetz responded, among other things, that Rooker‐Feldman did not apply 
because he was not a party to the state‐court custody and divorce proceedings, and that 
the domestic‐relations exception to federal jurisdiction was irrelevant because he was 
not attempting to litigate the divorce or custody proceedings in federal court. 

       The district judge ruled that the Rooker‐Feldman doctrine barred Sheetz’s lawsuits. 
The judge acknowledged that Sheetz was not a party to the state‐court proceedings but 
concluded that the doctrine nonetheless applied because, the judge said, Sheetz’s claims 
in federal court were “inextricably intertwined” with the state‐court decisions.  

        On appeal, Sheetz maintains that the Rooker‐Feldman doctrine does not apply to 
his lawsuits. He is correct. The Rooker‐Feldman doctrine bars federal district and circuit 
courts from reviewing the decisions of state courts in civil cases. See Exxon Mobil Corp. v. 
Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005); D.C. Court of Appeals v. Feldman, 
460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). The doctrine 
does not apply to lawsuits by persons who, like Sheetz, were not a party to the 
state‐court proceeding. See Lance v. Dennis, 546 U.S. 459, 464–65 (2006); Johnson v. 
De Grandy, 512 U.S. 997, 1006 (1994). Moreover, the proper inquiry under the 
Rooker‐Feldman doctrine is whether the plaintiff, having lost in state court, is seeking 
review of a state‐court judgment that injured him, not whether the plaintiff’s injury is 
somehow “intertwined” with that judgment. See Saudi Basic Indus., 544 U.S. at 291–92; 
Iqbal v. Patel, No. 14‐1959, 2015 WL 859541, at *2 (7th Cir. Mar. 2, 2015); Richardson v. Koch 
Law Firm, P.C., 768 F.3d 732, 734 (7th Cir. 2014). Because Sheetz was not a party in state 
court and his injuries occurred out of court, Rooker‐Feldman does not stand in his way. 

        The defendants contend that, even if Rooker‐Feldman is inapplicable, the 
domestic‐relations exception to jurisdiction (which is materially identical to the probate 
exception, see Struck v. Cook Cnty. Pub. Guardian, 508 F.3d 858, 859 (7th Cir. 2007)) 
divested the district court of jurisdiction, but they are mistaken. The domestic‐relations 
exception applies when a litigant asks a federal court to provide one of the unique forms 
of relief associated with domestic relations (e.g., a decree regarding divorce, alimony, or 

 
No. 14‐1732                                                                            Page 4 
 
child custody), see Ankenbrandt v. Richards, 504 U.S. 689, 706–07 (1992); Friedlander v. 
Friedlander, 149 F.3d 739, 740 (7th Cir. 1998), or when the issue raised by the litigant in 
federal court is ancillary to the domestic‐relations proceedings in state court, see Jones v. 
Brennan, 465 F.3d 304, 308 (7th Cir. 2006); Friedlander, 149 F.3d at 740. The defendants are 
correct that the domestic‐relations exceptions would bar Sheetz from seeking to “void” 
the state court’s custody orders. But although Sheetz refers to those orders as “void” 
throughout his complaint, he is principally attempting to litigate misconduct that 
occurred outside the state‐court proceedings—the alleged failure of the defendants to 
report or otherwise end the alleged abuse inflicted on Sheetz by his father. He can 
pursue those claims without asking to set aside the state court’s orders; his claims are 
analogous to the tort claims that the Supreme Court has held are not barred by either the 
domestic‐relations or probate exceptions. See Marshall v. Marshall, 547 U.S. 293, 311–12 
(2006); Ankenbrandt, 504 U.S. at 704; see also Struck, 508 F.3d at 860. 

       Although Sheetz’s claims are not jurisdictionally barred, a remand is unnecessary. 
We may affirm the district court’s judgment on any ground that is supported by the 
record and that the appellees have not waived. See Bennett v. Spear, 520 U.S. 154, 166–67 
(1997); Bogie v. Rosenberg, 705 F.3d 603, 614 n.2 (7th Cir. 2013). And we agree with the 
defendants’ alternative argument that Sheetz’s lawsuits should be dismissed on the 
merits.  

       We begin with the defendants’ contention that Sheetz cannot bring claims for 
purported violations of Title IV‐D and CAPTA because those statutes create no private 
right of action. Although the Supreme Court left open “the possibility that some 
provisions of Title IV‐D give rise to individual rights,” Blessing v. Freestone, 520 U.S. 329, 
345 (1997), no court of appeals has ever concluded that a provision of the statute creates 
a private right of action, see, e.g., Cuvillier v. Taylor, 503 F.3d 397, 404–05 (5th Cir. 2007) 
(concluding that no federal right to child support payments was created by 42 U.S.C. 
§§ 651, 652(a)(1), (h), 654(4)(B), (13)); Hughlett v. Romer‐Sensky, 497 F.3d 557, 562–63 
(6th Cir. 2006) (rejecting plaintiff’s argument that, read together, § 657(a)(3) and 
§ 654b(c)(1) create private right); Arrington v. Helms, 438 F.3d 1336, 1347 (11th Cir. 2006) 
(holding that “§ 657 does not confer a private right to distribution of child support 
payments enforceable under § 1983”). Likewise, the federal courts of appeal that have 
considered the issue have uniformly rejected arguments that provisions of CAPTA 
create a private right. See, e.g., Doe ex rel. Fein v. District of Columbia, 93 F.3d 861, 865–66 
(D.C. Cir. 1996); Tony L. ex rel. Simpson v. Childers, 71 F.3d 1182, 1189–90 (6th Cir. 1995). 


 
No. 14‐1732                                                                           Page 5 
 
        Sheetz gives us no reason to reach the contrary conclusion that Title IV‐D and 
CAPTA create private rights. See Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 901–02 
(7th Cir. 1997). He does not respond to the defendants’ arguments on this issue, nor does 
he make any attempt to “identify with particularity” any private right created by either 
Title IV‐D or CAPTA. Blessing, 520 U.S. at 342; see Gonzaga Univ. v. Doe, 536 U.S. 273, 287 
(2002) (explaining that “‘rights‐creating’ language” in statute is “critical to showing the 
requisite congressional intent to create new rights”).  

       Sheetz’s remaining federal claims are also unavailing. He has never explained 
how he believes the defendants discriminated against him on the basis of a disability, 
and thus he fails to state a claim under the ADA. See Amundson ex rel. Amundson v. Wis. 
Dep’t of Health Servs., 721 F.3d 871, 874–75 (7th Cir. 2013). His claim of an 
unconstitutional seizure by the police likewise founders. According to Sheetz, when he 
was a minor he left the home of his father—who had sole custody over him pursuant to a 
court decree—and went to his mother’s house. The police officers’ simple act of 
returning him to his father’s custody (no excessive force is alleged) was a reasonable 
execution of a court order and hence lawful under the Fourth Amendment. See Xiong v. 
Wagner, 700 F.3d 282, 289–90 (7th Cir. 2012); Brokaw v. Mercer Cnty., 235 F.3d 1000, 
1010 (7th Cir. 2000).  

        Rather than responding to the defendants’ arguments regarding the merits of his 
claims, Sheetz advances three groundless contentions: (1) that the district judge violated 
his Seventh Amendment right to a jury trial by dismissing his lawsuit, (2) that the judge 
was biased against him, thus violating his right to due process, and (3) that the judge 
erred by not granting Sheetz’s request for appointment of counsel. First, the dismissal of 
Sheetz’s lawsuits was proper, and a proper dismissal of a lawsuit does not violate the 
Seventh Amendment. See Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 811 
n.15 (7th Cir. 2009); Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 631 n.5 (5th Cir.), 
cert. denied, 135 S. Ct. 754 (2014). Second, Sheetz’s dissatisfaction with the district judge’s 
rulings does not alone establish a due‐process violation. See Antia‐Perea v. Holder, 768 
F.3d 647, 661 (7th Cir. 2014). And third, Sheetz’s argument that the judge erred by 
declining to recruit counsel fails because Sheetz has not shown how he was prejudiced 
by the denial. See Gruenberg v. Gempeler, 697 F.3d 573, 581–82 (7th Cir. 2012); Mays v. 
Springborn, 575 F.3d 643, 650–51 (7th Cir. 2009); Pruitt v. Mote, 503 F.3d 647, 659–60 
(7th Cir. 2007) (en banc). 



 
No. 14‐1732                                                                              Page 6 
 
        Finally, we turn to Sheetz’s supplemental state‐law claims. A federal court is 
authorized to reach the merits of a supplemental claim when the proper resolution of the 
claim is clear and no purpose is served in relinquishing jurisdiction. See Wright v. 
Associated Ins. Cos., 29 F.3d 1244, 1251–52 (7th Cir. 1994); Brazinski v. Amoco Petroleum 
Additives Co., 6 F.3d 1176, 1182 (7th Cir. 1993). Sheetz’s state‐law claims—like his federal 
claims—are meritless. His claim that the defendants violated Illinois’s Abused and 
Neglected Child Reporting Act fails because, just like the federal statutes he attempts to 
privately enforce, the Act does not create a private right of action. See Cuyler v. United 
States, 362 F.3d 949, 954–55 (7th Cir. 2004); Doe 1 ex rel. Tanya S. v. N. Cent. Behavioral 
Health Sys., Inc., 816 N.E.2d 4, 7–8 (Ill. App. Ct. 2004). Sheetz says nothing to counter the 
defendants’ arguments that the rest of his state‐law claims also are groundless, and our 
own examination of those claims confirms that they are untenable. 

       Because we conclude that all of Sheetz’s claims fail on the merits, the district 
court’s dismissal of the claims is modified to be with prejudice. See Bovee v. Broom, 
732 F.3d 743, 744–75 (7th Cir. 2013). As so modified, the judgment of the district court is 

                                                                                  AFFIRMED.